ACCEPTED
                                                                                01-15-00160-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                          4/27/2015 12:00:00 AM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

                           N0. 01-15-00160-CV

                                                               FILED IN
                       IN THE COURT OF APPEALS          1st COURT OF APPEALS
                                                            HOUSTON, TEXAS
                                                        4/27/2015 12:00:00 AM
                        FOR THE FIRST DISTRICT          CHRISTOPHER A. PRINE
                                                                 Clerk
                         OF TEXAS AT HOUSTON


                        IN THE INTEREST OF
            D.L.D., JR., L.L.S., J.J.S., H.N.S., CHILDREN



                    J.T.D., AKA J.T.S., APPELLANT

                                     VS.

             DEPARTMENT OF FAMILY & PROTECTIVE
                    SERVICES, APPELLEE



                          ON APPEAL FROM
                    THE 313TH DISTRICT COURT OF
                        HARRIS COUNTY, TEXAS
                  TRIAL COURT CAUSE NO. 2013-05778J



  NOTICE OF APPEARANCE OF APPELLATE COUNSEL AND
       APPELLANT’S UNOPPOSED MOTION FOR FIRST
     EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

     COMES NOW DONALD M. CRANE (“appellate counsel”),

appointed attorney ad litem on appeal for Appellant, J.T.D., aka J.T.S.,


                             Page 1 of 6
respondent mother, and hereby files this notice of appearance of

appellate counsel and unopposed motion for first extension of time to

file appellant’s brief, and in support thereof would respectfully show as

follows:



                                          I.

      Appellant’s parental rights were terminated by a Decree for

Termination signed by the Honorable Glenn H. Devlin, Presiding

Judge, 313th District Court of Harris County, Texas, and entered

February 3, 2015, styled: Cause No. 2013-05778J; In the Interest of

D.L.D., JR., L.L.S., J.J.S., H.N.S., Children; In the District Court of

Harris County, 313th Judicial District.




                                          II.

      Appellant is presumed indigent and may proceed without

advance payment of costs as provided by Tex. R. App. P. 20.1(a)(3).




                               Page 2 of 6
                                       III.

        This is an accelerated appeal. Appellant’s brief is due April 27,

2015.

        The Clerk’s Record and the Reporter’s Record are in need of

supplementation.

        The undersigned is requesting an extension of time up to and

including June 11, 2015, to prepare and file appellant’s brief citing the

undersigned’s desire for additional time to review the record (and any

supplementation) in this appeal.

        Further, appellate counsel would show that good cause exists to

grant the requested extension of time as he also is preparing the

appellant’s brief in Cause No. 14-15—00352-CV; styled: In the Interest

of S.S.B. and R.D., III, Children, as well as the appellant’s brief in Cause

No. 01-15-00256-CV; styled: In the Interest of M.B.M., and J.J.M.,

Children.

        Additionally,   appellate   counsel   will   be   making    several

appearances in the district and probate courts of Harris County, Texas

over the next several weeks.

        Finally, this motion to extend time is filed in conformity with

Tex. R. App. P. 10.5.



                                Page 3 of 6
      WHEREFORE, PREMISES CONSIDERED, J.T.D., aka J.T.S.,

Appellant, prays that the Court take notice that Donald M. Crane has

been appointed her appellate counsel and, further, grant her

unopposed motion for first extension of time to file appellant’s brief up

to and including June 11, 2015, as set forth above. Appellant prays for

general relief.

                                            Respectfully submitted,




                                            /s/ Donald M. Crane
                                            Donald M. Crane
                                            810 South Mason Road, Suite
                                            350
                                            Katy, Texas 77450
                                            Telephone (281) 392-6611
                                            Facsimile (281) 392-5383
                                            State Bar No. 05005900

                                            donmcrane@gmail.com

                                            ATTORNEY AD LITEM ON
                                            APPEAL FOR
                                            APPELLANT J.T.D., aka
                                            J.T.S.




                              Page 4 of 6
                   CERTIFICATE OF CONFERENCE

This motion is unopposed.




                                   /s/ Donald M. Crane
                                   Donald M. Crane




                      CERTIFICATE OF SERVICE

I hereby certify that on April 26, 2015, that a true and correct copy of
the foregoing Notice of Appearance of Appellate Counsel and
Unopposed Motion for First Extension of Time to File Appellant’s Brief
was served in accordance with the TRAP to Sandra Hachem, Sr.
Assistant Harris County Attorney, counsel for DFPS by electronically
delivery through prodoc e-Filing, on Susan Ryan Soliz, attorney ad
litem, through e-Filing, on Theodore F. Trigg through e-Filing, on John
S. Maisel through e-Filing, and James Mark Cooper through e-Filing.


     Sandra D. Hachem,
     Senior Assistant County Attorney
     Attorney for Appellee,
     Department of Family and Protective Services
     1019 Congress Avenue, 15th Floor
     Houston, Texas 77002-1700
     Sandra.Hachem@cao.hctx.net
     (713) 437-4700 fax



                             Page 5 of 6
Susan Ryan Solis
2800 East Broadway, Suite C-518
Pearland, Texas 77581
(281) 317-9908 fax

Theodore F. Trigg
P.O. Box 10009
Houston, Texas 77206
(713) 956-7666 fax

John S. Maisel
917 Franklin Street, Suite 100
Houston, Texas 77002
(713) 228-4800 fax

James Mark Cooper
300 Fannin Street, Suite 220
Houston, Texas 77002-2030
(713) 4554-7710 fax

Rachel L. Gamez, CSR
Texas CSR 9222
Deputy Court Reporter
313th District Court
1200 Congress, 5th Floor
Houston, Texas 77002
(000) 000-0000 fax




                                 /s/ Donald M. Crane
                                 Donald M. Crane




                        Page 6 of 6